Response to Arguments

Applicant’s arguments filled 02/24/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 112 (a) and 35 U.S.C. § 103 have been fully considered,  however not persuasive. 
35 U.S.C. § 112 (a) rejection;
Applicant traverses the rejection to Claim 1 under 35 U.S.C. § 112 (a) and argues that the claimed feature of “the projection having a height that is less than or equal to a thickness of the metal substrate of the circuit board” has support in Figs 2 and 4 of the drawings. As illustrated in Fig 4, projection 17 having a height that is less than the thickness of the metal substrate 12, and as illustrated in Fig 2, while the plastic deformation 21 at the middle of the projection 17 has a height which is less than a thickness of the metal substrate 12, the remainder overall height of the projection 17 is clearly equal to the thickness of the metal substrate 12.
Applicant further reasons that the specification explicitly provides written support for the claimed equal projection height/metal substrate thickness comparison as [00013] of the application provided excerpt “the projection thereby has a height, which is approximately equal to the thickness of metal substrate” which would convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filled. 
The Examiner respectfully disagrees.
While Fig 4 appears to have support for claimed feature of “the projection having a height that is less than a thickness of the metal substrate of the circuit board”.
the projection having a height that is equal to a thickness of the metal substrate of the circuit board”.

    PNG
    media_image1.png
    377
    612
    media_image1.png
    Greyscale

Cleary, the as illustrated in Fig 2 above, thickness of the metal substrate 12 is less than the thickness of projection 17, as where there appears to be a gap present in between heat sink 11 and metal substrate 12, and one of ordinary skilled in the art in would not be appraised to conclude that projection 17 having an equal height of that of the metal substrate 12.
Furthermore, the term “approximately” used in the specification is a relative term and indefinite, failing to particularly point out and distinctly define the subject matter.
Therefore; the term, a height that is “approximately equal” to a thickness of the metal substrate does not have support for claimed feature of, a height that is “equal” to a thickness of the metal substrate.
Accordingly, the Examiner submits that neither drawings nor the specification provide support for the claimed feature of “the projection having a height that is less than or equal to a thickness of the metal substrate of the circuit board”, and therefore; 

35 U.S.C. § 103 rejection
Applicant’s remarks with respect rejection of Claims 1-10 under 35 U.S.C. $ 103 have been fully considered and are persuasive. Therefore the rejection of Claims 1-10 under 35 U.S.C. § 103 has been withdrawn.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835